DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Qian Gu on 07/25/22.

Claims 1, 4-8 and 10 have been amended as follows: 
1. (Cancelled).
4. (Currently Amended) The control method of claim 8, 
a plurality of processors;
wherein:
the processors are configured to convert analog signals into digital signals; and
the processors are coupled to the plurality of switch circuits.
5. (Currently Amended) The control method of 
6. (Currently Amended) The control method of 
7. (Canceled) .
8. (Currently Amended) A control method of a touch system 
wherein the touch system comprises: a touch device and a stylus matching with the touch device;
wherein the touch device comprises:
	a touch screen, comprising: a plurality of touch electrodes, and a plurality of switch circuits corresponding to the plurality of touch electrodes respectively; and
	a drive chip, bound and connected with the touch screen; 
wherein: 
	the touch electrodes are coupled to the drive chip through the corresponding switch circuits;
	the drive chip is configured to: 
	determine that the touch screen is contacted by an interference object and determine an interference area, according to capacitance values of the touch electrodes during a time period when a stylus is interacting with the touch screen, and 
	disconnect touch electrodes in the interference area from the drive chip through corresponding switch circuits;
wherein the plurality of switch circuits each comprises: at least two first switch transistors and a second switch transistor;
wherein:
	an input terminal of each of the at least two first switch transistors is coupled to the drive chip; 
	an output terminal of each of the at least two first switch transistors is coupled to a respective one of the touch electrodes;
	an input terminal of the second switch transistor is coupled to the drive chip; and 
	an output terminal of the second switch transistor is coupled to input terminals of the at least two first switch transistors in the same each switch circuit
wherein the control method comprises:
	determining, by the drive chip, that the touch screen is contacted by an interference object and determining an interference area, according to capacitance values of the touch electrodes during a time period when the stylus is interacting with the touch screen; and
	disconnecting, by the drive chip, touch electrodes in the interference area from the drive chip through corresponding switch circuits;
wherein 
	said disconnecting, by the drive chip, touch electrodes in the interference area from the drive chip through corresponding switch circuits, comprises:
	when all touch electrodes corresponding to a switch circuit are in the interference area, controlling, by the drive chip, the second switch transistor in the switch circuit to be turned off; and/or
	when a part of touch electrodes corresponding to a switch circuit are in the interference area, controlling, by the drive chip, the second switch transistor in the switch circuit to be turned on, and controlling first switch transistors corresponding to the touch electrodes in the interference area to be turned off.
10. (Canceled).

Reasons for Allowance
Claims 4-6, 8, 9 and 11-13 are allowed.  The following is the Office's statement of reasons for allowance:
As to independent claim 8,  the prior art of record fails to teach or suggest the structure touch system along with the claimed operation of the touch system as outlined in claim 8, when viewed as a whole.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 4-6, 8, 9 and 11-13 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent 11,231,815 to Munemoto discloses the ability to determine intentional
touches versus unintentional touches (Col 9, lines 5-27), but does not disclose the structure of
the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD M DICKE whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693